         Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 SAMUEL CARL NEYHART,
                                                    Case No. 1:20-cv-00432-CWD
                        Petitioner,
                                                    INITIAL REVIEW ORDER
        v.

 WARDEN AL RAMIREZ,

                        Respondent.


       Petitioner Samuel Carl Neyhart has filed a Petition for Writ of Habeas Corpus

challenging Petitioner’s state court convictions. See Dkt. 1. The Court now reviews the

Petition to determine whether it is subject to summary dismissal pursuant to 28 U.S.C.

§ 2243 and Rule 4 of the Rules Governing Section 2254 Cases (“Habeas Rules”).

                                  REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

INITIAL REVIEW ORDER - 1
        Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 2 of 11




2.     Discussion

       Following a jury trial in the Fifth Judicial District Court in Twin Falls County,

Idaho, Petitioner was convicted of three counts of lewd conduct of a minor under the age

of sixteen. The judgment of conviction was entered on December 15, 2014. Petitioner

was sentenced to concurrent terms of life imprisonment with ten years fixed. Petitioner

pursued a direct appeal, as well as state post-conviction relief. Dkt. 1 at 1–2.

       In the instant Petition for Writ of Habeas Corpus, Petitioner brings five claims.

Claim 1 asserts violations of Petitioner’s right to be free from compelled self-

incrimination based on the prosecutor’s comments on Petitioner’s and Petitioner’s

counsel’s silence. Id. at 4. Claim 2 alleges that the trial judge “allowed the prosecution to

impeach [Petitioner] with an inadmissible hearsay document for which no foundation was

laid,” that the prosecutor intended to introduce inadmissible evidence through the

document, and that the prosecutor misidentified the document. Id. at 15. In Claim 3,

Petitioner asserts that defense counsel rendered ineffective assistance in several ways. Id.

at 27–30. Claim 4 asserts that the prosecutor was dishonest and that she concealed and

misrepresented evidence. Id. at 30. In Claim 5, Petitioner alleges that the prosecution

failed to disclose numerous items of favorable evidence to the defense.

       Petitioner may proceed on the Petition to the extent that the claims (1) are

cognizable in a federal habeas corpus action, (2) were timely filed in this Court, and

(3) were either properly exhausted in state court or are subject to a legal excuse for any

failure to exhaust in a proper manner. It is necessary for the Court to review portions of

the state court record to resolve preliminary procedural issues, and it would also be

INITIAL REVIEW ORDER - 2
          Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 3 of 11




helpful to receive briefing from Respondent. Therefore, the Court will order the Clerk to

serve a copy of the Petition on counsel for Respondent, who may respond either by

answer or by pre-answer motion and who will provide relevant portions of the state court

record to this Court.

3.      Potentially Applicable Standards of Law

        Because Petitioner is pro se and because the Court finds that focused briefing from

the parties would be beneficial in this case, the Court provides the following standards of

law that might, or might not, be applicable to Petitioner’s case.

        A.      Statute of Limitations

        The Antiterrorism and Effective Death Penalty Act (“AEDPA”) requires a

petitioner to seek federal habeas corpus relief within one year from “the date on which

the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review.”1 28 U.S.C. § 2244(d)(1)(A). However, the one-year statute of

limitations can be tolled (or suspended) under certain circumstances. AEDPA provides




1
  Several other triggering events for the statute of limitations exist—but are less common—and are set
forth in subsections 2244(d)(1)(B)-(D):

        (B) the date on which the impediment to filing an application created by State action in
        violation of the Constitution or laws of the United States is removed, if the applicant was
        prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially recognized by the
        Supreme Court, if the right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or claims presented could have
        been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).
INITIAL REVIEW ORDER - 3
         Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 4 of 11




for tolling for all of “[t]he time during which a properly filed application for State post-

conviction or other collateral review ... is pending.” 28 U.S.C. § 2244(d)(2). A motion to

reduce a sentence that is not a part of the direct review process and that requires re-

examination of the sentence qualifies as a collateral review application that tolls the one-

year statute of limitations. Wall v. Kholi, 562 U.S. 545, 555-56 (2011). Thus, to the extent

that a petitioner properly filed an application for post-conviction relief or other collateral

challenge in state court, the one-year federal limitations period stops running on the filing

date of the state court action and resumes when the action is completed.

       The statute of limitations can also be equitably tolled under exceptional

circumstances. “[A] petitioner is entitled to equitable tolling only if he shows (1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649

(2010) (internal quotation marks omitted). In addition, AEDPA’s statute of limitations is

subject to an actual innocence exception. A petitioner who satisfies the actual innocence

gateway standard may have otherwise time-barred claims heard on the merits. McQuiggin

v. Perkins, 569 U.S. 383, 393–94 (2013); Lee v. Lampert, 653 F.3d 929, 937 (9th Cir.

2011) (en banc). Actual innocence in this context means “factual innocence, not mere

legal insufficiency.” Bousley v. United States, 523 U.S. 614, 624 (1998).

       B.     Exhaustion and Procedural Default

       A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

INITIAL REVIEW ORDER - 4
         Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 5 of 11




established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court.

Id. at 847.

       When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and it is clear that the state court would now refuse to consider it

because of the state’s procedural rules, the claim is procedurally defaulted. Gray, 518

U.S. at 161-62. Procedurally defaulted claims include those within the following

circumstances: (1) when a petitioner has completely failed to raise a claim before the

Idaho courts; (2) when a petitioner has raised a claim, but has failed to fully and fairly

present it as a federal claim to the Idaho courts; and (3) when the Idaho courts have

rejected a claim on an adequate and independent state procedural ground. Id.; Baldwin v.

Reese, 541 U.S. 27, 32 (2004); Coleman v. Thompson, 501 U.S. 722, 750 (1991).

       If a claim is procedurally defaulted, a federal court can still hear the merits of the

claim if the petitioner meets one of two exceptions: (1) a showing of adequate legal cause

for the default and prejudice arising from the default, see Coleman, 501 U.S. at 731, or

(2) a showing of actual innocence, which means that a miscarriage of justice will occur if

the claim is not heard in federal court, see Schlup v. Delo, 513 U.S. 298, 329 (1995);

Murray v. Carrier, 477 U.S. 478, 488 (1986).



INITIAL REVIEW ORDER - 5
         Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 6 of 11




       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray, 477 U.S. at 488. To show

“prejudice,” a petitioner generally bears “the burden of showing not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his

actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Cause for the default may exist as a result of ineffective assistance of counsel. For

example, the failure on appeal to raise a meritorious claim of trial error may render that

claim procedurally defaulted. See Edwards v. Carpenter, 529 U.S. 446, 452 (2000) (“[I]n

certain circumstances counsel’s ineffectiveness in failing properly to preserve the claim

for review in state court will suffice.”). However, for ineffective assistance of trial or

direct appeal counsel to serve as cause to excuse the default of a claim, that ineffective

assistance claim must itself have been separately presented to the state appellate courts.

Id. at 451 (“[A]n ineffective-assistance-of-counsel claim asserted as cause for the

procedural default of another claim can itself be procedurally defaulted.”) If the

ineffective assistance asserted as cause was not fairly presented to the state courts, a

petitioner must show that an excuse for that separate default exists, as well.

       A petitioner does not have a federal constitutional right to the effective assistance

of counsel during state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S.

551, 554 (1987); Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). As a result, the



INITIAL REVIEW ORDER - 6
         Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 7 of 11




general rule is that any errors of counsel during a post-conviction action cannot serve as a

basis for cause to excuse a procedural default. Coleman, 501 U.S. at 752.

       However, the Supreme Court established an exception to that general rule in

Martinez v. Ryan, 566 U.S. 1 (2012). Martinez held that, in limited circumstances,

“[i]nadequate assistance of counsel at initial-review collateral proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id.

at 9. The Supreme Court has described and clarified the Martinez cause and prejudice test

as consisting of four necessary prongs: (1) the underlying claim of ineffective assistance

of trial counsel (“IATC”) must be a “substantial” claim; (2) the “cause” for the

procedural default consists of there being “no counsel” or only “ineffective” counsel

during the state collateral review proceeding; (3) the state collateral review proceeding

was the “initial” collateral review proceeding where the IATC claim could have been

brought; and (4) state law requires that an IATC claim be raised in an initial-review

collateral proceeding, or by “design and operation” such claims must be raised that way,

rather than on direct appeal. Trevino v. Thaler, 569 U.S. 413, 423, 429 (2013).

       Any argument that a claim is procedurally defaulted must identify the proceeding

in which the claim was purportedly defaulted and, if the claim was raised in state court at

any point (in a procedurally proper manner or not), must also include a citation to the

state court record where the claim was raised.




INITIAL REVIEW ORDER - 7
      Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 8 of 11




                                      ORDER

     IT IS ORDERED:

     1.    The Clerk of Court will serve (via ECF) a copy of the Petition (Dkt. 1),

           along with any attachments, together with a copy of this Order, on L.

           LaMont Anderson, on behalf of Respondent, at Mr. Anderson’s registered

           ECF address.

     2.    Within 120 days after service of the Petition, Respondent may file either of

           the following: (1) a motion for summary dismissal or partial summary

           dismissal on procedural grounds (which may be followed by an answer if

           the motion is unsuccessful); or (2) an answer and brief, on the claims that

           were adjudicated on the merits by the Idaho Supreme Court, that also

           includes a brief summary (between one paragraph and several pages) of any

           procedural defenses for any claims (which may be argued in the

           alternative). If Respondent files an answer and brief, the Court first may

           consider the claims that were adjudicated on the merits by the Idaho

           Supreme Court; for any claims that appear to warrant relief or any claims

           not disposed of on the merits that appear subject to procedural defenses, the

           Court may then determine whether those claims are barred by any

           procedural defenses and will call for additional briefing, evidence, or a

           hearing, if necessary.

     3.    Respondent must file with the responsive pleading or motion, or within a

           reasonable time thereafter, a copy of all portions of the state court record

INITIAL REVIEW ORDER - 8
      Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 9 of 11




           previously transcribed that are relevant to a determination of the issues

           presented. Any presentence investigation reports or evaluations—which

           must be provided to the Court if the Petition contains any sentencing

           claims—must be filed under seal. The lodging of the remainder of the state

           court record, to the extent that it is lodged in paper format, is exempt from

           the redaction requirements, as provided in District of Idaho Local Civil

           Rule 5.5(c).

     4.    If the response to the habeas petition is an answer, Petitioner must file a

           reply (formerly called a traverse), containing a brief rebutting Respondent’s

           answer and brief, which must be filed and served within 28 days after

           service of the answer and brief. Respondent has the option of filing a sur-

           reply within 14 days after service of the reply. At that point, the case will

           be deemed ready for a final decision.

     5.    If the response to the habeas petition is a motion, Petitioner’s response must

           be filed and served within 28 days after service of the motion, and

           Respondent’s reply, if any, must be filed and served within 14 days

           thereafter.

     6.    In the response to the habeas petition, whether a motion or an answer and

           brief, Respondent must include citations to all portions of the state court

           record that support Respondent’s assertions. Although Respondent may

           include citations to a state appellate court decision that describes events that



INITIAL REVIEW ORDER - 9
      Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 10 of 11




           took place in a lower court, Respondent must also include citations to the

           underlying lower court record.

     7.    No party may file supplemental responses, replies, affidavits, or other

           documents not expressly authorized by the Local Rules or by this Order

           without first obtaining leave of Court.

     8.    No discovery may be undertaken in this matter unless a party obtains prior

           leave of Court, pursuant to Rule 6 of the Habeas Rules.

     9.    The parties may, but need not, file the following in this matter: (1) notices

           of non-objections to motions to which they do not object; (2) responses to

           motions for appointment of counsel; (3) responses to motions that are

           meritless, frivolous, or filed in contravention of this Order; or (4) notices of

           intent not to file a reply. If additional briefing is required on any issue, the

           Court will order it.

     10.   Each party must ensure that all documents filed with the Court are

           simultaneously served via the ECF system or by first-class mail upon the

           opposing party (through counsel if the party has counsel), pursuant to

           Federal Rule of Civil Procedure 5. Each party must sign and attach a proper

           mailing certificate to each document filed with the court, showing the

           manner of service, date of service, address of service, and name of the

           person upon whom service was made, or as specified by the applicable ECF

           rules. The Court will not consider ex parte requests unless a motion may be

           heard ex parte according to the rules and the motion is clearly identified as

INITIAL REVIEW ORDER - 10
      Case 1:20-cv-00432-CWD Document 6 Filed 11/04/20 Page 11 of 11




           requesting an ex parte order, pursuant to Local Rule 7.2. (“Ex parte” means

           that a party has provided a document to the court, but that the party did not

           provide a copy of the document to the other party to the litigation.)

     11.   All Court filings requesting relief or requesting that the Court make a ruling

           or take an action of any kind must be in the form of a pleading or motion,

           with an appropriate caption designating the name of the pleading or motion,

           served on all parties to the litigation, pursuant to Federal Rules of Civil

           Procedure 7, 10 and 11, and Local Rules 5.2 and 7.1. The Court will not

           consider requests made in the form of letters.

     12.   Petitioner must at all times keep the Court and Respondent advised of any

           change in address.

     13.   If Petitioner’s custodian changes at any point during this litigation,

           Petitioner must file a Notice of Substitution of Respondent within 28 days

           of such change, identifying the person who is substituted as Respondent.

           See Fed. R. Civ. P. 25(d); Habeas Rule 2(a).



                                               DATED: November 4, 2020


                                               _________________________
                                               Honorable Candy W. Dale
                                               United States Magistrate Judge




INITIAL REVIEW ORDER - 11
